SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

251
KA 09-01485
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTWON M. WILLIAMS, ALSO KNOWN AS ANTWON Q.
WILLIAMS, DEFENDANT-APPELLANT.


KRISTIN F. SPLAIN, CONFLICT DEFENDER, ROCHESTER (KIMBERLY CZAPRANSKI
OF COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LESLIE E. SWIFT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered May 27, 2009. The judgment convicted
defendant, upon his plea of guilty, of burglary in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Upon appeal from a judgment convicting him following
his plea of guilty of burglary in the first degree (Penal Law § 140.30
[2]), defendant contends that his written waiver of his right to
appeal, which he executed as part of the plea agreement, is not valid.
We reject that contention (see People v Caraballo, 59 AD3d 971, lv
denied 12 NY3d 852; People v Duncan, 267 AD2d 995, lv denied 94 NY2d
918). Defendant’s further contention that County Court erred in
denying that part of his omnibus motion seeking to suppress his
statement made to the police is encompassed by defendant’s waiver of
the right to appeal (see People v Kemp, 94 NY2d 831, 833). Although
defendant’s contention that his plea was not knowing, voluntary and
intelligent survives his valid waiver of the right to appeal (see
People v Zulian, 68 AD3d 1731, 1732, lv denied 14 NY3d 894), defendant
failed to preserve that contention for our review inasmuch as he did
not move to withdraw his plea or to vacate the judgment of conviction
(see People v Watts, 78 AD3d 1593, lv denied 16 NY3d 838). Nor can it
be said that this case falls within the rare exception to the
preservation requirement (see People v Lopez, 71 NY2d 662, 666).




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court